Citation Nr: 1114111	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-16 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which in pertinent part denied service connection for back and right knee disabilities.

In June 2009 the RO denied entitlement to an increased rating for a left knee disability.  The Veteran submitted a notice of disagreement with that decision and a statement of the case was issued in July 2010.  He did not submit a substantive appeal, and the RO has closed the appeal without certifying the issue to the Board.  The Board will not further consider this issue.

The Veteran testified before the undersigned at a January 2011 hearing at the RO (Travel Board hearing).  The hearing transcript is of record.



FINDINGS OF FACT

1.  The Veteran does not have a current right knee disability.

2.  A low back disability is not etiologically related to service or service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  A back disability was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2007 letter, issued prior to the adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the January 2007 letter.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the January 2011 hearing, the issues were identified and it was suggested that the Veteran submit additional medical evidence identified at the hearing.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided adequate VA examinations in November 2008 for his right knee and low back.

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not; however concede aggravation unless there is medical evidence created prior to the aggravation that shows a baseline for the disability.  The Veteran does not contend that a service connected disability aggravated a right knee or back disability, but contends that those disabilities were caused by the service connected disability.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Knee Disability

The Veteran contends that he has a current right knee disability, as a result of his right knee overcompensating for his weaker, service-connected left knee.  See May 2009 VA Form 9 and January 2011 hearing transcript.  During his January 2011 hearing, he claims that the problems with his right knee began sometime in the summer of 2006.  See January 2011 hearing transcript.  However, during a November 2008 VA examination, discussed below, he claimed that he began experiencing pain in the right knee in 2008, after a weight lifting injury.  See November 2008 VA examination report.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to the right knee, and there was no indication of a right knee disability at the time of the Veteran's discharge examination in August 2001.

At a VA QTC examination in August 2001, it was reported that there was no evidence of abnormal weight bearing.  There were no reported findings or complaints referable to a disability of the right knee or back.  The Veteran reported that surgery had moderately improved his left knee pain, but that he continued to experience intermittent symptoms pain, weakness, swelling and instability.

Outpatient treatment records from the VA Medical Center in New York dated from August 2002 to January 2007 first document complaints referable to the right knee during treatment in December 2006.  At that time the Veteran reported that he had been experiencing right knee pain because he constantly favored the left leg while walking.  The assessment was right knee pain possibly due to compensation "+/- OA."  He was referred for strengthening exercises and gait retraining to not place as much stress on the right leg.  The Veteran was assessed on other occasions as having right knee pain, likely patellofemoral pain syndrome, secondary to altered compensatory mechanics.  

The Veteran was afforded a VA examination in November 2008 in response to his claim.  He reported injuring his left knee in service in 1999, playing basketball.  He was diagnosed with an anterior cruciate ligament (ACL) tear and underwent reconstruction surgery in April 2001.  The Veteran reported the he did well after his surgery and was pain-free until May 2008.  According to the Veteran, at that time, while lifting weights, he noticed pain in his left knee, as well as feelings of weakness and tingling in the left leg.  The Veteran claimed that around the same time, he started having some intermittent pain in the right knee as well.

On physical examination, the right knee had full range of motion of 0-140 degrees without pain.  There was no instability on varus or valgus stress in neutral and 30 degrees of flexion.  There was no instability on anterior and posterior stress in 30 and 90 degrees of flexion.  McMurray's and Clarke's tests were negative.  Motor strength was 5/5.  There was no effusion and neither knee was tender.  The examiner also noted that there was no clicking.  X-rays of the right knee were normal.

The examiner diagnosed a normal right knee and noted that as examination of the right knee did not reveal any abnormalities, secondary service-connection was not established.

VA outpatient treatment notes show that in November 2009, the Veteran was reported to have decreased active range of motion in both knees.  No disability was identified.  Records dated from August to December 2009 show treatment for complaints of left knee pain and give way, but no complaints or findings on the right.

While VA outpatient treatment records note the Veteran's complaints of right knee pain, limitation of active range of motion and finding of patellofemoral pain syndrome; an underlying right knee disability has never been identified.  There are no other findings of an underlying right knee disability in the record.  The Veteran is competent to report his right knee symptoms, but, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Low Back Disability

The Veteran also contends that he has a current low back disability, secondary to his service-connected left knee disability.  The Veteran does not contend that a back disability was directly incurred in service.  Instead, he contends that while lifting weights in May 2008, his left knee buckled, causing him to be pulled in one direction and injure his back.  In the alternative, he has contended that the left knee disability caused an abnormal gait that in turn caused the back disability.  At his hearing he testified that he did not have problems with his back prior to the weight lifting injury.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a low back disability.

Outpatient treatment records from the VA Medical Center in New York show that in January 2007, the Veteran reported having chronic low back pain for the past year.  Physical therapy was recommended.  In May 2008, he was seen for low back pain with symptoms radiating to the left lower extremity, which he reported had begun after bending forward to pick something up.  MRI showed a small protrusion resulting in mild right neural foramen stenosis at L5/S1.  Subsequent X-ray showed narrowing of L4-L5 intervertebral disc space.

The Veteran was afforded a VA examination in November 2008.  He reported some muscular low back pain on and off since 2003.  He also reported that in May 2008, he sprained his low back weight lifting, and then injured his back again in the summer of 2008 while bending over, and went on bedrest for two to three days.  

On physical examination, he had normal spinal curvatures, was able to walk on his heels and toes and walked with a normal non-antalgic gait.  Range of motion was essentially normal.  There was no spasm, tenderness or trigger points of the musculature and no spinous process tenderness.

The examiner noted that a May 2008 X-ray showed narrowing L4-L5 intervertebral disc space with slight retrolisthesis of L4 and L5, and L5 on S1 and that EMG studies of July 2008 of the upper and lower extremities were normal.  He diagnosed lumbar spondylosis and residuals of lumbar sprain/myofascial pain syndrome.

The examiner also opined that based on the Veteran's history, physical examination and review of the claims file, it was less likely than not that the diagnoses were service-connected.  First of all, he noted that the Veteran had an excellent result after his ACL reconstruction to the left knee (April 2001), in that he was able to be active, run and was fully functional.  Furthermore, he noted that during the examination, the Veteran walked with a normal gait, was able to walk on his heels and toes, and there was only slight weakness in the knee, which was mild.  

He noted further that the onset of the Veteran's acute low back condition in 2008 was as a result of bending and lifting weights and working out in the gym.  Therefore, he concluded that the Veteran's low back condition was less likely than not a service-connected condition.  Accordingly, the Board finds that the examiner's opinion is that the Veteran's current low back disability is not related to service or his service-connected left knee disability.

As noted above, the Veteran does not contend and the evidence does not show that his low back disability was incurred in service.  He reported on examination in November 2008 that he had experienced on and off back pain since 2003, and the contemporaneous record shows that he first reported symptoms of low back pain in 2007 during VA outpatient treatment.  

The Veteran does claim that his low back disability developed as a result of his service-connected left knee disability.  The Veteran is competent to report the symptoms of his back disability, however, it would require medical expertise to say that the current low back disability identified several years after service, is the result of his service-connected left knee disability.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his low back disability.  38 C.F.R. § 3.159(a)(1),(2) (2010).  

While the Veteran has reported that the left knee disability caused an abnormal gait that in turn cause the low back disability, the VA examinations in 2001 and 2008 showed that there was no abnormal weight bearing.  Nor is an abnormal gait documented in the treatment records (notwithstanding his occasional recent reports that there was such an abnormality).  Given the contradictory examination findings, the Veteran's report of an abnormal gait is not deemed credible.

His report of the onset of a back disability after a 2008 weight lifting injury is inconsistent with the contemporaneous record that shows back complaints years prior to 2008.  Hence, this report cannot be deemed credible.

There is no other competent and credible evidence that the Veteran's low back disability was caused, in whole or in part, by the service-connected left knee disability, and the November 2008 VA examiner opined that the Veteran's back disability was not a service-connected condition.  The opinion was supported by a detailed rationale and consideration of an accurate history.  It is therefore of great probative weight.

Accordingly, the Board concludes that the preponderance of the evidence is against this claim and service connection for a low back disability is not in order.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


